UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21455 Guggenheim Enhanced Equity Strategy Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:October 31 Date of reporting period:October 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: www.guggenheimfunds.com/gge your path to the LATEST, most up-to-date INFORMATION about the Guggenheim Enhanced Equity Strategy Fund The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/gge, you will find: · Daily, weekly and monthly data on share prices, net asset values, distributions and more · Monthly portfolio overviews and performance analyses · Announcements, press releases and special notices · Fund and adviser contact information We are constantly updating and expanding shareholder information services on the Fund’s website in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment in the Fund. 2| Annual Report| October 31, 2011 GGE| Guggenheim Enhanced Equity Strategy Fund Dear Shareholder | We thank you for your investment in the Guggenheim Enhanced Equity Strategy Fund, formerly known as the Claymore Dividend & Income Fund (the “Fund”). This report covers the Fund’s performance for the fiscal year ended October 31, 2011. The Fund’s primary investment objective is to provide a high level of current income, with a secondary objective of capital appreciation. Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Adviser”) serves as the investment adviser to the Fund. Guggenheim Partners Asset Management, LLC (“GPAM” or the “Sub-Adviser”) serves as the Fund’s investment sub-adviser and is responsible for the management of the Fund’s portfolio of investments. Each of the Adviser and the Sub-Adviser is an affiliate of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm with more than $100 billion in assets under management and supervision. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the 12-month period ended October 31, 2011, the Fund generated a total return based on market price of 8.79% and a return of 11.34% based on NAV. As of October 31, 2011, the Fund’s market price of $15.45 represented a discount of 14.59% to NAV of $18.09. As of October 31, 2010, the Fund’s market price of $14.86 represented a discount of 12.17% to NAV of $16.92. On March 14, 2011, the Fund announced that the Board of Trustees of the Fund approved the termination of the investment sub-advisory agreement among the Fund, the Adviser, and Manning & Napier Advisors, Inc., the former investment sub-adviser to the Fund, and approved the appointment of GPAM as investment sub-adviser. GPAM assumed responsibility for the management of the Fund on May 16, 2011. On September 8, 2011, at the reconvened annual meeting of shareholders of the Fund, shareholders approved a new investment sub-advisory agreement among the Fund, the Adviser and GPAM. GPAM seeks to achieve the Fund’s primary and secondary investment objectives by utilizing an enhanced equity option strategy developed by GPAM. In connection with the implementation of GPAM’s strategy, the Fund utilizes financial leverage. The goal of the use of financial leverage is to enhance shareholder value, consistent with the Fund’s investment objective. The Fund’s use of financial leverage is intended to be flexible in nature and is monitored and adjusted, as appropriate, on an ongoing basis by the Adviser and GPAM. Leverage is generally maintained between 20% and 30% of the Fund’s total assets. The Fund currently employs financial leverage through the use of a bank line of credit. There is no guarantee that the Fund’s leverage strategy will be successful, and the Fund’s use of leverage may cause the Fund’s NAV and market price of common shares to be more volatile. At the time the change of sub-adviser was announced, the Fund also announced that it anticipated that its new investment strategy might increase the gains realized by the Fund, making possible an increase in the amount of quarterly distributions payable by the Fund beginning in August 2011 to an annualized range of 7% to 8%. Consistent with this expectation, the Fund paid a quarterly distribution of $0.3125 on August 31, 2011. The most recent dividend represents an annualized distribution rate of 8.09% based on the Fund’s closing market price of $15.45 on October 31, 2011. On November 30, 2010, February 28, 2011, and May 31, 2011, the Fund paid quarterly distributions of $0.1250. In addition, the Fund paid a supplemental distribution of $0.0220 per common share on December 31, 2010, to shareholders of record as of December 29, 2010. This supplemental distribution, which was made from ordinary income, was made in order to allow the Fund to meet its distribution requirements and avoid excise taxes for 2010. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 28 of this report. When shares trade at a discount to NAV, the DRIP takes advantage of the Annual Report | October 31, 2011 | 3 GGE | Guggenheim Enhanced Equity Strategy Fund| Dear Shareholder continued discount by reinvesting the quarterly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an Internal Revenue Service (“IRS”) limitation that the purchase price cannot be more than 5% below the market price per share. The DRIP provides a cost-effective means to accumulate additional shares and enjoy the potential benefits of compounding returns over time. To learn more about the Fund’s performance and investment strategy for the 12 months ended October 31, 2011, we encourage you to read the Questions & Answers section of the report, which begins on page 5. We appreciate your investment and look forward to serving your investment needs in the future. For the most up-to-date information on your investment, please visit the Fund’s website at www.guggenheimfunds.com/gge. Sincerely, Kevin M. Robinson Chief Executive Officer and Chief Legal Officer Guggenheim Enhanced Equity Strategy Fund November 30, 2011 4 | Annual Report | October 31, 2011 GGE | Guggenheim Enhanced Equity Strategy Fund Questions & Answers | The Guggenheim Enhanced Equity Strategy Fund (the “Fund”) is managed by a team of seasoned professionals at Guggenheim Partners Asset Management, LLC (“GPAM” or the “Sub-Adviser”). This team includes B. Scott Minerd, Chief Investment Officer; Anne Bookwalter Walsh, CFA, JD, Assistant Chief Investment Officer; Farhan Sharaff, Assistant Chief Investment Officer, Equities; Jayson Flowers, Managing Director; and Jamal Pesaran, Portfolio Manager. In the following interview, the investment team discusses the market environment and the Fund’s performance for the fiscal year ended October 31, 2011. Prior to May 16, 2011, the Fund was known as the Claymore Dividend & Income Fund, and the sub-adviser to the Fund, responsible for day-to-day management, was Manning & Napier Advisors, Inc. (“Manning & Napier”). 1. Please describe the Fund’s objective and management strategies. The Fund’s primary investment objective is to provide a high level of current income, with a secondary objective of long-term capital appreciation. The strategies described below were in place beginning May 16, 2011, when the current management team assumed responsibility for the Fund. GPAM seeks to achieve the Fund’s investment objective by obtaining broadly diversified exposure to the equity markets and utilizing a covered call strategy developed by GPAM. GPAM’s proprietary model seeks to utilize efficiencies from the tax characteristics of the Fund’s portfolio through the management of the underlying instruments used to gain equity exposure, through management of the call option strike prices and maturities, and through management of the Fund’s leverage. The Fund may seek to obtain exposure to equity markets through investments in exchange-traded funds or other investment funds that track equity market indices, through investments in individual equity securities and/or through derivative instruments that replicate the economic characteristics of exposure to equity securities or markets. Pursuant to GPAM’s strategy, the Fund intends to continue to utilize financial leverage. The goal of the use of financial leverage is to enhance shareholder value, consistent with the Fund’s investment objective, and provide superior risk-adjusted returns. Currently GPAM seeks to obtain exposure to equity markets by investing primarily in exchange-traded funds. The Fund has the ability to write call options on indices and/or securities, which will typically be at- or out-of-the money. GPAM’s strategy typically targets one-month options, although options of any strike price or maturity may be utilized. The Fund seeks to achieve its primary investment objective of providing a high level of current income through dividends paid on securities owned by the Fund and from cash premiums received from selling options. Although the Fund will receive premiums from the options written, by writing a covered call option, the Fund forgoes any potential increase in value of the underlying securities above the strike price specified in an option contract through the expiration date of the option. To the extent GPAM’s strategy seeks to achieve broad equity exposure through a portfolio of common stocks, the Fund would expect to hold a diversified portfolio of stocks. To the extent GPAM’s equity exposure strategy is implemented through investment in broad-based equity exchange-traded funds or other investment funds or derivative instruments that replicate the economic characteristics of exposure to equity securities markets, the Fund’s portfolio is expected to be comprised of fewer holdings. In current market conditions, GPAM expects to seek to obtain exposure to equity markets by investing primarily in exchange–traded funds. The Fund will ordinarily focus its investments in securities of U.S. issuers, but it may invest up to 15% of its total assets in U.S. dollar-denominated securities of foreign issuers. The Fund may invest in or seek exposure to equity securities of issuers of any market capitalization. 2. Please tell us about the economic and market environment over the last year. Most U.S. market indices, both equity and fixed-income, posted positive returns for the 12-month period ended October 31, 2011. However, more than 100% of this return came in the first half of the period, as returns for most indices were negative for the six-month period ended October 31, 2011. The equity market peaked at the end of April, dipped a bit, then peaked again in July at nearly the same level reached in April. During the summer the market was generally weak and extremely volatile, with violent swings on many days. After Labor Day the equity market strengthened a bit, and an 11% rally in October in the Standard and Poor’s 500 Index (the “S&P”), which is generally regarded as an indicator of the broad U.S. stock market, was the biggest monthly advance since 1991. The turmoil in securities markets was driven largely by concerns about sovereign debt in several European nations, which European central bankers are attempting to address. In the U.S., the fundamentals are healthier than the market’s summer slump and extreme volatility imply, and renewed recession seems unlikely. In late October, the Department of Commerce reported real growth in gross domestic product (GDP) at an annual rate of 2.5% for the third quarter of 2011, up from 1.3% in the second quarter of the year. The index of leading economic indicators published by the Conference Board suggests moderate expansion in economic activity in the months ahead. No recession has ever occurred without at least four consecutive negative months of trends in leading economic indicators, nor has a recession ever been preceded by accommodative actions on the part of the Federal Annual Report | October 31, 2011 | 5 GGE | Guggenheim Enhanced Equity Strategy Fund| Questions & Answers continued Reserve, which has been aggressively accommodative and has pledged to remain so. The troubles in Europe and Asia, at a time when the world’s central banks are injecting liquidity into their economies, are driving investors toward dollar-denominated assets. In late summer, rates on U.S. Treasury bonds plunged to nearly unprecedented levels, as investors sought safety. More recently, riskier U.S. dollar assets have also demonstrated strength. For the 12-month period ended October 31, 2011, the S&P returned 8.09%. In the first half of the 12-month period, the S&P returned 16.36%; for the six-month period ended October 31, 2011, the return of the S&P was -7.11%. Most international markets were much weaker than the U.S. market; the Morgan Stanley Capital International (“MSCI”) Europe-Australasia-Far East Index (“EAFE”) Index, which is composed of approximately 1,100 companies in 20 developed countries in Europe and the Pacific Basin, returned -3.56% for the 12 months ended October 31, 2011. 3. How did the Fund perform in this environment? All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the 12-month period ended October 31, 2011, the Fund generated a total return based on market price of 8.79% and a return of 11.34% based on NAV. As of October 31, 2011, the Fund’s market price of $15.45 represented a discount of 14.59% to NAV of $18.09. As of October 31, 2010, the Fund’s market price of $14.86 represented a discount of 12.17% to NAV of $16.92. In evaluating the Fund’s performance for the October 2011 fiscal year, it is important to note that the Fund was managed by a different sub-adviser using a different strategy from the beginning of the year through May 15, 2011. For the six-month period ended April 30, 2011, the Fund generated a total return based on market price of 17.96% and a return of 17.37% based on NAV. For the six-month period ended October 31, 2011, when the current management team was responsible for the Fund, the Fund generated a total return based on market price of -7.78% and a return of -5.13% based on NAV. For comparison, the return of the S&P was 16.36% for the six months ended April 30, 2011; -7.11% for the six months ended October 31, 2011; and 8.04% for the full 12-month period. The market price of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV. The current discount to NAV provides an opportunity for investors to purchase shares of the Fund at prices below the market value of the securities in the underlying portfolio. 4. What is the Fund’s distribution policy? At the time the Fund’s management change was announced, it was also announced that the Fund anticipated that its new investment strategy might increase the gains realized by the Fund, making possible an increase in the amount of quarterly distributions payable by the Fund beginning in August 2011 to an annualized range of 7% to 8%. Consistent with this expectation, the Fund paid a quarterly distribution of $0.3125 on August 31, 2011. The most recent dividend represents an annualized distribution rate of 8.09% based on the Fund’s closing market price of $15.45 on October 31, 2011. This increase in the Fund’s distribution rate may reduce the likelihood of the Fund utilizing its capital loss carry forward (“CLCF”), which totaled $673.9 million at October 31, 2011. In order for the Fund’s CLCF to be beneficially utilized in a given tax year, the Fund’s net investment income plus net realized capital gains must exceed the total Fund distributions for that year. Given the current size of the Fund, it is highly unlikely that the Fund will be able to fully utilize the CLCF prior to its expiration. See Note 4 in the Notes to Financial Statements for more details on the expiration of the Fund’s CLCF. On November 30, 2010, February 28, 2011, and May 31, 2011, the Fund paid quarterly distributions of $0.1250. In addition, the Fund paid a supplemental distribution of $0.0220 per common share on December 31, 2010, to shareholders of record as of December 29, 2010. This supplemental distribution, which was made from ordinary income, was made in order to allow the Fund to meet its distribution requirements and avoid excise taxes for 2010. When required, the distributions were accompanied by letters detailing the expected characterization of the distribution for tax purposes. These letters are also posted on the Fund’s website. Additionally, GFIA and its affiliates produce a tax information guide for its closed-end funds; this guide may be found at www.guggenheimfunds.com/CEF. 5. What were the major investment decisions that affected the Fund’s performance? Since the Fund was managed by different teams and with different strategies from the beginning of the fiscal year through May 15 and from May 16 through the end of the period, it is appropriate to examine the drivers of performance separately for these two periods. As explained in the market commentary above, the period since the current management team assumed responsibility for the Fund in the middle of May has been a time of unusually high volatility, with some of the largest monthly moves in the S&P ever experienced. The Fund’s covered call strategy seeks to take advantage of the volatility in the market. Therefore, it might seem that extreme volatility would be advantageous for this strategy. However, for a manager attempting to monetize volatility, it is not 6 | Annual Report | October 31, 2011 GGE | Guggenheim Enhanced Equity Strategy Fund| Questions & Answers continued realized volatility that can be captured, but rather implied volatility, in other words, investors’ expectation of volatility. The market’s expectation of 30-day volatility is generally measured by the Chicago Board Options Exchange (CBOE) Volatility Index, which is generally referred to as the VIX Index. This index is constructed using the implied volatilities of a wide range of S&P based index options. This volatility is meant to be forward looking and is calculated from both calls and puts. The VIX Index is a widely used measure of market risk and is often referred to as the “investor fear gauge.” When the current management team took over in May, the VIX Index was approximately 15, implying about a 1% daily move, a very normal environment. By August, the VIX Index jumped to 45, and even that high level implies volatility much lower than the 10% to 20% moves seen in several months during this period. During most of this period, the VIX Index was in a range around 30, which means that the actual volatility in the market was much greater than the volatility implied by the VIX Index. The result is that, in most cases, the premiums received for writing options did not compensate adequately for the ultimate moves in the market. Nonetheless, the Fund has managed to perform well, exceeding the return of the S&P, by adjusting both the strike price of options held in the portfolio and the securities on which options are written. The Fund’s strategy is not simply a passive volatility strategy, but an opportunistic strategy that seeks to provide more participation in market moves when the compensation for writing options is not adequate. Importantly, this performance has been achieved with volatility for the Fund at approximately 30%, just marginally higher than the 29% volatility of the S&P. This means that the Fund has performed as desired, providing investors with a higher return than the S&P with a similar level of risk. During most of this period, volatility was essentially cheap, meaning that implied volatility, as measured by the VIX Index, was less than realized volatility. As a result, the premiums received for most of the options written by the Fund did not adequately compensate for the market moves that subsequently occurred, although they did provide income. Most of the Fund’s relative strong performance during the second half of the year came from the portfolio management team’s adjusting the strike price of options higher during violent downward moves in the market to take advantage of subsequent upward market movement. The portfolio management team seeks to optimize the portfolio each month on the date that options expire by selling a combination of at-the-money and out-of-the-money options to seek to maximize the premium received, while also participating in the upside potential of the market. The Fund’s portfolio consists mainly of exchange-traded funds (“ETFs”) and options written on those ETFs. ETFs are selected for broadly-based market exposure and broad sector exposures. Only highly liquid securities are held, since liquidity is essential for a strategy that seeks to benefit from market volatility. While market correlation has been very high during this period, which means that most securities move in the same direction, of course different securities have different betas, and there have been divergences. The financial model used in managing the Fund makes it possible to seek to take advantage of these divergences, although this was not a major source of performance during this period. 6. What were the main determinants of the Fund’s performancein the first half of the fiscal year during which time Manning & Napier managed the portfolio? In the first half of the year, the Fund’s portfolio was structured with approximately 80% of assets in equities and 20% in corporate bonds. During the first quarter of the Fund’s fiscal year (November 2010 through January 2011), the Fund’s concentration in consumer staples and health care caused the portfolio to underperform broad market averages during a period when cyclical issues generally performed best. In the period from February through April, there was a shift in market leadership, and the Fund’s positions in health care and consumer staples contributed to performance, as did an overweight in energy and underweight in the financials sector. Among the major contributors to performance in the first half of the year were stocks of several large international integrated oil companies, including Chevron Corp., Exxon Mobil Corp., ConocoPhillips and Total SA. Other major contributors included Pfizer Inc., a global biopharmaceutical company, and Philip Morris International, Inc., a leading international tobacco company. The greatest detractor from performance was Nokia OYJ, a producer and marketer of mobile communication devices. Another detractor was Koninklijke Philips Electronics NV, a Dutch producer of consumer electronics, lighting and health care products. None of these securities were held in the portfolio at period end. 7. What was the effect of leverage on theFund’s performance? The Fund utilizes leverage (borrowing) as part of its investment strategy, to finance the purchase of additional securities to seek to provide increased income and potentially greater appreciation potential to common shareholders than could be achieved from an unleveraged portfolio. During the 12 months ended October 31, 2011, leverage contributed to performance, since the portfolio’s return was greater than the cost of leverage. There is no guarantee that the Fund’s leverage strategy will be successful, and the Fund’s use of leverage may cause the Fund’s NAV and market price of common shares to be more volatile. In preparation for the transition to a new sub-adviser, securities with a value of approximately $20 million were sold in April 2011, with the proceeds used to reduce leverage. As of April 30, 2011, the Fund’s outstanding leverage was $10.25 million. Annual Report | October 31, 2011 | 7 GGE | Guggenheim Enhanced Equity Strategy Fund l Questions & Answers continued The Fund’s use of financial leverage is intended to be flexible in nature and is monitored and adjusted, as appropriate, on an ongoing basis by GFIA and GPAM. Leverage was increased during the last half of the Fund’s fiscal year, as GPAM moved the strategy toward the Guggenheim rules-based equity strategy with an option overlay. The Fund currently employs financial leverage through the use of a bank line of credit, generally maintaining leverage between 20% and 30% of the Fund’s total assets, consistent with the Fund’s risk profile, which is similar to that of the S&P. As of October 31, 2011, the Fund’s outstanding leverage was $26 million, which was approximately 22% of the Fund’s total assets. 8. What is the current outlook for the markets and the Fund, and how is the Fund positioned for this outlook? GPAM believes that the U.S. economy will continue to recover, albeit at a relatively modest pace. Sovereign debt and other problems in Europe and Asia may continue to hold back economies in those regions, so that investment opportunities may continue to be better in the U.S. As described above, the U.S. equity market was very strong in October 2011, the final month of the Fund’s fiscal year. Nonetheless, volatility continues to be quite high, creating opportunities for the Fund to generate returns both by writing options and by participating in upward movements in the market. With the dividend yield on the S&P very close to the yield on U.S. Treasury securities, there’s a tremendous amount of opportunity in equities. The Fund will continue to seek to provide investors with a high level of current income and total returns higher than the S&P with less risk than the S&P. Index Definitions: Indices are unmanaged and it is not possible to invest directly in an index. S&P 500 Index is a capitalization-weighted index of 500 stocks.The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The MSCI EAFE Index is a free float-adjusted market capitalization weighted index designed to reflect the movements of stock markets in developed countries of Europe and the Pacific Basin. The index is calculated in U.S. dollars and is constructed to represent about 60% of market capitalization in each country. GGE Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers and Guggenheim Funds Investment Advisers, LLC only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind.The material may also contain forward-looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. There can be no assurance that the Fund will achieve its investment objectives.The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. Past performance does not guarantee future results. Equity Securities and Related Market Risk. The market price of common stocks and other equity securities may go up or down, sometimes rapidly or unpredictably. Equity securities may decline in value due to factors affecting equity securities markets generally, particular industries represented in those markets or the issuer itself. The values of equity securities may decline due to general market conditions which are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. They may also decline due to factors which affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry.The value of equity securities may also decline for a number of other reasons which directly relate to the issuer, such as management performance, financial leverage, the issuer’s historical and prospective earnings, the value of its assets and reduced demand for its goods and services. Equity securities generally have greater price volatility than bonds and other debt securities. Other Investment Companies Risk. The Fund may invest in securities of other open-or closed-end investment companies, including ETFs. As a stockholder in an investment company, the Fund will bear its ratable share of that investment company’s expenses, and would remain subject to payment of the Fund’s investment management fees with respect to the assets so invested. Shareholders would therefore be subject to duplicative expenses to the extent the Fund invests in other investment companies. In addition, these other investment companies may utilize financial leverage, in which case an investment would subject the Fund to additional risks associated with leverage. Options Risk.There are various risks associated with the Fund’s covered call option strategy. The purchaser of an index option written by the Fund has the right to any appreciation in the cash value of the index over the strike price on the expiration date.Therefore, as the writer of an index call option, the Fund forgoes the opportunity to profit from increases in the index over the strike price of the option. However, the Fund has retained the risk of loss (net of premiums received) should the price of the Fund’s portfolio securities decline. Similarly, as the writer of a call option on an individual security held in the Fund’s portfolio, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call but has retained the risk of loss (net of premiums received) should the price of the underlying security decline. The value of options written by the Fund, which will be priced daily, will be affected by, among other factors, changes in the value of underlying securities (including those comprising an index), changes in the dividend rates of underlying securities, changes in interest rates, changes in the actual or perceived volatility of the stock market and underlying securities and the remaining time to an option’s expiration. The value of an option also may be adversely affected if the market for the option is reduced or becomes less liquid. There are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objectives. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. In the case of index options, GPAM will attempt to maintain for the Fund written call options positions on equity indexes whose price movements, taken in the aggregate, are closely correlated with the price movements of common stocks and other securities held in the Fund’s equity portfolio. However, this strategy involves significant risk that the changes in value of the indexes underlying the Fund’s written call options positions will not correlate closely with changes in the market value of securities held by the Fund. To the extent that there is a lack of correlation, movements in the indexes underlying the options positions may result in losses to the Fund, which may more than offset any gains received by the Fund from options premiums. In these and other circumstances, the Fund may be required to sell portfolio securities to satisfy its obligations as the writer of an index call option, when it 8 | Annual Report | October 31, 2011 GGE | Guggenheim Enhanced Equity Strategy Fund| Questions & Answers continued would not otherwise choose to do so, or may choose to sell portfolio securities to realize gains to supplement Fund distributions. Such sales would involve transaction costs borne by the Fund and may also result in realization of taxable capital gains, including short-term capital gains taxed at ordinary income tax rates, and may adversely impact the Fund’s after-tax returns. There can be no assurance that a liquid market will exist when the Fund seeks to close out an option position. Reasons for the absence of a liquid secondary market on an exchange include the following: (i) there may be insufficient trading interest in certain options; (ii) restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii) trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of options; (iv) unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v) the facilities of an exchange or The Options Clearing Corporation (the “OCC”) may not at all times be adequate to handle current trading volume; or (vi) one or more exchanges could, for economic or other reasons, decide or be compelled at some future date to discontinue the trading of options (or a particular class or series of options). If trading were discontinued, the secondary market on that exchange (or in that class or series of options) would cease to exist. However, outstanding options on that exchange that had been issued by the OCC as a result of trades on that exchange would continue to be exercisable in accordance with their terms. In the event that the Fund were unable to close out a call option that it had written on a portfolio security, it would not be able to sell the underlying security unless the option expired without exercise. To the extent that the Fund owns unlisted (or “over-the-counter”) options, the Fund’s ability to terminate these options may be more limited than with exchange-traded options and may involve enhanced risk that counterparties participating in such transactions will not fulfill their obligations. The hours of trading for options may not conform to the hours during which the securities held by the Fund are traded. To the extent that the options markets close before the markets for the underlying securities, significant price and rate movements can take place in the underlying markets that cannot be reflected in the options markets. Additionally, the exercise price of an option may be adjusted downward before the option’s expiration as a result of the occurrence of certain corporate events affecting underlying securities, such as extraordinary dividends, stock splits, mergers or other extraordinary distributions or events. A reduction in the exercise price of an option might reduce the Fund’s capital appreciation potential on underlying securities held by the Fund. The Fund’s use of purchased put options on equity indexes as a hedging strategy would involve certain risks similar to those of written call options, including that the strategy may not work as intended due to a lack of correlation between changes in value of the index underlying the put option and changes in the market value of the Fund’s portfolio securities. Further, a put option acquired by the Fund and not sold prior to expiration will expire worthless if the cash value of the index or market value of the underlying security at expiration exceeds the exercise price of the option, thereby causing the Fund to lose its entire investment in the option. The Fund’s options transactions will be subject to limitations established by each of the exchanges, boards of trade or other trading facilities on which the options are traded. These limitations govern the maximum number of options in each class which may be written or purchased by a single investor or group of investors acting in concert, regardless of whether the options are written or purchased on the same or different exchanges, boards of trade or other trading facilities or are held or written in one or more accounts or through one or more brokers. Thus, the number of options which the Fund may write or purchase may be affected by options written or purchased by other investment advisory clients of GPAM. An exchange, board of trade or other trading facility may order the liquidation of positions found to be in excess of these limits, and it may impose other sanctions. Other Derivatives Risk. Derivatives are subject to a number of risks such as liquidity risk, equity securities risk, issuer risk, interest rate risk, credit risk, leveraging risk, counterparty risk, management risk and, if applicable, medium and smaller company risk. They also involve the risk of mispricing or improper valuation, the risk of ambiguous documentation and the risk that changes in the value of a derivative may not correlate perfectly with an underlying asset, interest rate or index. Suitable derivative transactions may not be available in all circumstances and there can be no assurance that the Fund will engage in these transactions to reduce exposure to other risks when that would be beneficial. The use of derivatives transactions may result in losses greater than if they had not been used, may require the Fund to sell or purchase portfolio securities at inopportune times or for prices other than current market values, may limit the amount of appreciation the Fund can realize on an investment or may cause the Fund to hold a security that it might otherwise sell. Additionally, amounts paid by the Fund as premiums and cash or other assets held in margin accounts with respect to derivatives transactions are not otherwise available to the Fund for investment purposes. The Fund may enter into derivatives transactions that may in certain circumstances produce effects similar to leverage and expose the Fund to related risks. See“Financial Leverage Risk”below. Counterparty Risk. The Fund will be subject to risk with respect to the counterparties to the derivative contracts purchased or sold by the Fund. If a counterparty becomes bankrupt or otherwise fails to perform its obligations under a derivative contract due to financial difficulties, the Fund may experience significant delays in obtaining any recovery under the derivative contract in a bankruptcy or other reorganization proceeding.The Fund may obtain only a limited recovery or may obtain no recovery in these circumstances. Medium and Smaller Company Risk.The general risks associated with the types of securities in which the Fund invests are particularly pronounced for securities issued by companies with medium and smaller market capitalizations. These companies may have limited product lines, markets or financial resources or they may depend on a few key employees. As a result, they may be subject to greater levels of credit, market and issuer risk. Securities of medium and smaller companies may trade less frequently and in lesser volume than more widely held securities and their values may fluctuate more sharply than other securities. Financial Leverage Risk. Use of financial leverage creates an opportunity for increased income and capital appreciation but, at the same time, creates special risks. There can be no assurance that a leveraging strategy will be utilized or will be successful. Financial leverage is a speculative technique that exposes the Fund to greater risk and increased costs than if it were not implemented. Increases and decreases in the value of the Fund’s portfolio will be magnified when the Fund uses financial leverage. As a result, financial leverage may cause greater changes in the Fund’s net asset value and returns than if financial leverage had not been used. The Fund will also have to pay interest on its indebtedness, if any, which may reduce the Fund’s return.This interest expense may be greater than the Fund’s return on the underlying investment, which would negatively affect the performance of the Fund. During the time in which the Fund is utilizing financial leverage, the amount of the fees paid to the Adviser and the Sub-Adviser for investment advisory services will be higher than if the Fund did not utilize financial leverage because the fees paid will be calculated based on the Fund’s Managed Assets, including proceeds of financial leverage. This may create a conflict of interest between the Adviser and the Sub-Adviser and common shareholders. Common shareholders bear the portion of the investment advisory fee attributable to the assets purchased with the proceeds of financial leverage, which means that common shareholders effectively bear the entire advisory fee. In order to manage this conflict of interest, any use of financial leverage must be approved by the Board of Trustees and the Board of Trustees will receive regular reports from the Adviser and the Sub-Adviser regarding the Fund’s use of financial leverage and the effect of financial leverage on the management of the Fund’s portfolio and the performance of the Fund. Reverse repurchase agreements involve the risks that the interest income earned on the investment of the proceeds will be less than the interest expense and Fund expenses, that the market Annual Report | October 31, 2011 | 9 GGE | Guggenheim Enhanced Equity Strategy Fund| Questions & Answers continued value of the securities sold by the Fund may decline below the price at which the Fund is obligated to repurchase such securities and that the securities may not be returned to the Fund. Foreign Investment Risk. The Fund’s investments in ADRs and other securities of foreign issuers involve special risks. For example, the value of these investments may decline in response to unfavorable political and legal developments, unreliable or untimely information, or economic and financial instability. There may be less publicly available information about a foreign company than a U.S. company. Foreign companies are not generally subject to uniform accounting, auditing and financial standards and requirements comparable to those standards applicable to U.S. companies. Similar foreign investment risks may apply to futures contracts and other derivative instruments in which the Fund invests that trade on foreign exchanges. The value of derivative and other instruments denominated in or that pay revenues in foreign currencies may fluctuate based on changes in the value of those currencies relative to the U.S. dollar, and a decline in applicable foreign exchange rates could reduce the value of such instruments held by the Fund. Foreign settlement procedures also may involve additional risks. Inflation/Deflation Risk. Inflation risk is the risk that the value of assets or income from the Fund’s investments will be worth less in the future as inflation decreases the value of payments at future dates. As inflation increases, the real value of the Fund’s portfolio could decline. Deflation risk is the risk that prices throughout the economy decline over time. Deflation may have an adverse effect on the creditworthiness of issuers and may make issuer default more likely, which may result in a decline in the value of the Fund’s portfolio. Management Risk. The Fund is subject to management risk because it has an actively managed portfolio. The Sub-Adviser will apply investment techniques and risk analysis in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. The Fund will invest in securities that the Sub-Adviser believes are undervalued or mispriced as a result of recent economic events, such as market dislocations, the inability of other investors to evaluate risk and forced selling. If the Sub-Adviser’s perception of the value of a security is incorrect, your investment in the Fund may lose value. Portfolio Turnover Risk. The Fund’s annual portfolio turnover rate may vary greatly from year to year. Portfolio turnover rate is not considered a limiting factor in the execution of investment decisions for the Fund. A higher portfolio turnover rate results in correspondingly greater brokerage commissions and other transactional expenses that are borne by the Fund. High portfolio turnover may result in an increased realization of net short-term capital gains by the Fund which, when distributed to shareholders, will be taxable as ordinary income. Additionally, in a declining market, portfolio turnover may create realized capital losses. Recent Market Developments. Global financial markets have experienced periods of unprecedented turmoil.The debt and equity capital markets in the United States were negatively impacted by significant write-offs in the financial services sector relating to subprime mortgages and the re-pricing of credit risk in the broader market, among other things.These events, along with the deterioration of the housing market, the failure of major financial institutions and the concerns that other financial institutions as well as the global financial system were also experiencing severe economic distress materially and adversely impacted the broader financial and credit markets and reduced the availability of debt and equity capital for the market as a whole and financial firms in particular.These events contributed to severe market volatility and caused severe liquidity strains in the credit markets. Volatile financial markets can expose the Fund to greater market and liquidity risk and potential difficulty in valuing portfolio instruments held by the Fund. Recently, markets have witnessed more stabilized economic activity as expectations for an economic recovery increased. However, risks to a robust resumption of growth persist. Since 2010, several European Union (“EU”) countries, including Greece, Ireland, Italy, Spain, and Portugal, began to face budget issues, some of which may have negative long-term effects for the economies of those countries and other EU countries. There is continued concern about national-level support for the euro and the accompanying coordination of fiscal and wage policy among European Economic and Monetary Union member countries. A return to unfavorable economic conditions or sustained economic slowdown may place downward pressure on equity markets, which in turn, may adversely affect the Fund. The current financial market situation, as well as various social, political, and psychological tensions in the United States and around the world, may continue to contribute to increased market volatility, may have long-term effects on the U.S. and worldwide financial markets; and may cause further economic uncertainties or deterioration in the United States and worldwide. The prolonged continuation or further deterioration of the current U.S. and global economic downturn could adversely impact the Fund’s portfolio. The Sub-Adviser does not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the U.S. economy and securities markets in the Fund’s portfolio. Government Intervention in Financial Markets. The instability in the financial markets discussed above has led the U.S. Government to take a number of unprecedented actions designed to support certain financial institutions and segments of the financial markets that have experienced extreme volatility, and in some cases a lack of liquidity. Federal, state, and other governments, their regulatory agencies, or self regulatory organizations may take actions that affect the regulation of the instruments in which the Fund invests, or the issuers of such instruments, in ways that are unforeseeable. Governments or their agencies may also acquire distressed assets from financial institutions and acquire ownership interests in those institutions. The long-term implications of government ownership and disposition of these assets are unclear, and may have positive or negative effects on the liquidity, valuation and performance of the Fund’s portfolio holdings. Legislation and Regulation Risk. The Dodd-Frank Wall Street Reform and Consumer Protection Act (the“Dodd-Frank Act”), which was signed into law in July 2010, has resulted in a significant revision of the U.S. financial regulatory framework. The Dodd-Frank Act covers a broad range of topics, including, among many others: a reorganization of federal financial regulators; the creation of a process designed to ensure financial system stability and the resolution of potentially insolvent financial firms; the enactment of new rules for derivatives trading, the creation of a consumer financial protection watchdog; the registration and regulation of managers of private funds; the regulation of rating agencies; and the enactment of new federal requirements for residential mortgage loans. The regulation of various types of derivative instruments pursuant to the Dodd-Frank Act may adversely affect issuers of securities which the Fund invests that utilize derivatives strategies for hedging or other purposes. The ultimate impact of the Dodd-Frank Act, and any resulting regulation, is not yet certain and issuers of securities in which the Fund invests may also be affected by the new legislation and regulation in ways that are currently unknown and unforeseeable. At any time after the date of this prospectus, legislation may be enacted that could negatively affect the assets of the Fund or the issuers of such assets. Changing approaches to regulation may have a negative impact on the Fund or entities in which the Fund invests. Legislation or regulation may also change the way in which the Fund itself is regulated. There can be no assurance that future legislation, regulation or deregulation will not have a material adverse effect on the Fund or will not impair the ability of the Fund to achieve its investment objective. Market Disruption and Geopolitical Risk. The aftermath of the war in Iraq and the continuing occupation of Iraq, instability in the Middle East and terrorist attacks in the United States and around the world have contributed to increased market volatility, may have long-term effects on the U.S. and worldwide financial markets and may cause further economic uncertainties or deterioration in the United States and worldwide.The Adviser and Sub-Adviser do not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the U.S. and global economies and securities markets. Please see www.guggenheimfunds.com/gge for a more detailed discussion about Fund risks and considerations. 10 | Annual Report | October 31, 2011 GGE | Guggenheim Enhanced Equity Strategy Fund1 Fund Summary|As of October 31, 2011 (unaudited) Fund Statistics Share Price Common Share Net Asset Value Premium/(Discount) to NAV -14.59% Net Assets ($000) Total Returns (Inception 1/27/04) Market NAV One Year 8.79% 11.34% Three Year - average annual 6.88% 1.68% Five Year - average annual -27.77% -27.68% Since Inception - average annual -16.27% -14.74% % of Long Long Term Holdings Term Investments SPDR S&P rust 30.7% SPDR Dow Jones Industrial Average ETF Trust 20.6% PowerShares QQQ Trust Series 1 20.4% iShares Russell 2000 Index Fund 5.3% SPDR S&P Retail ETF 5.1% Technology Select Sector SPDR Fund 5.1% Consumer Discretionary Select Sector SPDR Fund 5.1% Utilities Select Sector SPDR Fund 5.0% ProShares Ultra S&P500 2.6% Past performance does not guarantee future results. All portfolio data is subject to change daily. Formore current information, please visit www.guggenheimfunds.com/gge. The above summaries areprovided for informational purposes only and should not be viewed as recommendations. % of Net Fund Breakdown Assets Long-Term Investments 131.3% Short-Term Investment 1.1% Total Investments 132.4% Total Value of Options Written -3.9% Other Assets in excess of Liabilities 0.3% Borrowings -28.8% Total Net Assets 100.0% Annual Report | October 31, 2011 | 11 GGE | Guggenheim Enhanced Equity Strategy Fund Portfolio of Investments|October 31, 2011 Number of Shares Description Value Long-Term Investments– 131.3% Exchange Traded Funds (a) – 131.2% Consumer Discretionary Select Sector SPDR Fund $ 6,015,240 iShares Russell 2000 Index Fund PowerShares QQQ Trust Series 1 ProShares Ultra S&P500 SPDR Dow Jones Industrial Average ETF Trust SPDR S&P rust SPDR S&P Retail ETF Technology Select Sector SPDR Fund Utilities Select Sector SPDR Fund (Cost $116,802,360) Limited Partnership – 0.1% Kodiak Funding, LP (b) (Cost $3,484,000) Total Long-Term Investments – 131.3% (Cost $120,286,360) Short-Term Investments – 1.1% Money Market–1.1% Dreyfus Treasury Prime Cash Management Institutional Shares (Cost $1,006,637) Total Investments – 132.4% (Cost $121,292,997) Other Assets in excess of Liabilities – 0.3% Total value of Options Written – (3.9%) (Premiums received $3,402,773) Borrowings – (28.8% of Net Assets or 21.7% of Total Investments) Net Assets – 100.0% $ 90,329,902 LP – Limited Partnership S&P – Standard & Poor’s (a) All of these securities represent cover (directly or through conversion rights) for outstanding options written. All of these securities have been physically segregated as collateral for borrowings outstanding. (b) Security is valued in accordance with Fair Valuation procedures established in good faith by the Board of Trustees. The total market value of such securities is $56,359 which represents 0.1% of Net Assets Applicable to Common Shares See notes to financial statements. 12 | Annual Report | October 31, 2011 GGE | Guggenheim Enhanced Equity Strategy Fund l Portfolio of Investments continued Contracts (100 shares Expiration Exercise Market per contract) Call Options Written (c) Month Price Value Consumer Discretionary Select Sector SPDR Fund November 2011 $ (154,000) iShares Russell 2000 Index Fund November 2011 PowerShares QQQ Trust Series 1 November 2011 ProShares Ultra S&P500 November 2011 SPDR Dow Jones Industrial Average ETF Trust November 2011 SPDR S&P rust November 2011 SPDR S&P Retail ETF November 2011 Technology Select Sector SPDR Fund November 2011 Utilities Select Sector SPDR Fund November 2011 Total Value of Options Written $ (3,508,393) (Premiums received $3,402,773) (c) Non-income producing security. See notes to financial statements. Annual Report | October 31, 2011 | 13 GGE | Guggenheim Enhanced Equity Strategy Fund Statement of Assets and Liabilities|October 31, 2011 Assets Investments in securities, at value (cost $121,292,997) $ Cash Dividends and interest receivable Tax reclaims receivable Other assets Total assets Liabilities Borrowings Options written, at value (premiums received of $3,402,773) Advisory fee payable Interest due on borrowings Administrative fee payable Accrued expenses and other liabilities Total liabilities Net Assets $ Composition of Net Assets Common stock, $.01 par value per share; unlimited number of shares authorized, 4,993,991 shares issued and outstanding $ Additional paid-in capital Accumulated net unrealized depreciation on investments and options ) Accumulated net realized loss on investments and currency transactions and options ) Accumulated undistributed net investment income Net Assets $ Net Asset Value (based on 4,993,991 common shares outstanding) $ See notes to financial statements. 14 | Annual Report | October 31, 2011 GGE | Guggenheim Enhanced Equity Strategy Fund Statement of Operations|For the year ended October 31, 2011 Investment Income Dividends (net of foreign withholding taxes of $56,694) $ Interest Total income $ Expenses Advisory fee Professional fees Transition expense Trustees’fees and expenses Printing expenses Fund accounting Administrative fee Miscellaneous Custodian fee Insurance expense NYSE listing fee Transfer agent fee Interest expense Total expenses Advisory fees waived ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Options: Net realized gain (loss) on: Investments ) Options Change in net unrealized appreciation (depreciation) on: Investments Options ) Net gain on investments and options Net Increase in Net Assets Resulting from Operations $ See notes to financial statements. Annual Report | October 31, 2011 | 15 GGE | Guggenheim Enhanced Equity Strategy Fund Statement of Changes in Net Assets Applicable to Common Shareholders | For the For the Year Ended Year Ended October 31, 2011 October 31, 2010 Increase (decrease) in Net Assets Applicable to Common Shareholders Resulting from Operations Net investment income $ $ Net realized loss on investments, in-kind redemptions, currency transactions and options ) ) Net change in unrealized appreciation on investments, currency transactions and options Net increase in net assets resulting from operations Distributions to Preferred Shareholders From net investment income – ) Net increase in net assets applicable to common shareholders resulting from operations Distributions to Common Shareholders From and in excess of net investment income ) ) Return of capital ) – Total dividends and distributions to common shareholders ) ) Capital Share Transactions Cost of common shares repurchased – ) Total increase (decrease) in net assets applicable to common shareholders ) Net Assets Beginning of year End of year (including undistributed net investment income of $246,650 and $418,158, respectively) $ $ See notes to financial statements. 16 | Annual Report | October 31, 2011 GGE | Guggenheim Enhanced Equity Strategy Fund Statement of Cash Flows|For the year ended October 31, 2011 Cash Flows from Operating Activities: Net increase in net assets resulting from operations $ Adjustments to Reconcile Net Increase in Net Assets Resulting from Operations to Net Cash Used in Operating and Investing Activities: Net change in unrealized appreciation on investments ) Net change in unrealized depreciation on options Net realized loss on investments Net realized gain on options ) Purchase of long-term investments ) Proceeds from sale of long-term investments Cost of written options closed ) Amortization of premium and other Net sales of short-term investments Decrease in dividends and interest receivable Increase in tax reclaims receivable ) Decrease in other assets Premiums received on call options written Decrease in advisory fee payable ) Decrease in administrative fee payable ) Increase in accrued expenses and other liabilities Decrease in interest due on borrowings ) Net Cash Provided by Operating and Investing Activities Cash Flows From Financing Activities: Dividends paid to common shareholders ) Proceeds from borrowings Payments made on borrowings ) Net Cash Used by Financing Activities ) Net increase in cash Cash at Beginning of Period Cash at End of Period $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest $ See notes to financial statements. Annual Report | October 31, 2011 | 17 GGE | Guggenheim Enhanced Equity Strategy Fund Financial Highlights| For the For the For the For the For the Per share operating performance Year Ended Year Ended Year Ended Year Ended Year Ended for a common share outstanding throughout the period * October 31, 2011 October 31, 2010 October 31, 2009 October 31, 2008 October 31, 2007 Net asset value, beginning of period $ Income from investment operations Net investment income (a) Net realized and unrealized gain (loss) on investments, futures, options and swap transactions ) ) ) Distributions to Preferred Shareholders From net investment income and return of capital (common share equivalent basis) – ) Total from investment operations ) ) Distributions to Common Shareholders From and in excess of net investment income ) ) ) )(e) ) Return of capital ) – – )(e) – Total distributions to Common Shareholders ) Net asset value, end of period $ Market value, end of period $ Total investment return (b) Net asset value % % )% )% % Market value % % % )% )% Ratios and supplemental data Net assets, applicable to common shareholders, end of period (thousands) $ Preferred Shares, at liquidation value ($25,000 per share liquidation preference) (thousands) $
